Citation Nr: 0935816	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
condition diagnosed as onychomycosis and tinea pedis, 
currently evaluated as 10 percent disabling, to include 
restoration of a 10 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1990.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Detroit, Michigan.
			
As above, the issue on appeal has been recharacterized to 
include an increased rating claim in addition to the 
reduction issue, as this was the claim originally filed by 
the Veteran.  He sought an increased rating in his August 
2007 notice of disagreement, and the issue of an increased 
rating was addressed in the December 2007 statement of the 
case.  The Board finds this recharacterization most fairly 
and accurately represents the claim at bar.

The Board notes that while testimony was taken at the July 
2008 hearing on the issue of an increased rating for 
hypertension, this issue is not currently in appellate status 
before the Board.  While this claim was originally pursued in 
2005, the Veteran never perfected an appeal of the issue.  He 
subsequently pursued the matter again in an October 2006 
claim, but upon the issuance of a January 2007 rating 
decision, he did not express his disagreement with the 
decision rendered.  The issue was appropriately not included 
in the August 2007 statement of the case connected with this 
appeal.  Accordingly, the Board does not have jurisdiction 
over this issue and the issue is referred to the RO for all 
appropriate development.

The Board further notes that in an August 2007 VA Form 21-
4138, the Veteran seeks service connection for a separate 
foot condition he has characterized as athlete's foot.  The 
Board refers this issue to the RO for clarification and any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the present case, in April 2008 the Veteran requested a 
personal hearing before the RO.  His request was never 
accommodated and appears to have been overlooked.  A claimant 
has a right to such a hearing and his request must be 
addressed in order to ensure compliance with due process.  
See 38 C.F.R. § 3.103.

In addition, as for the increased rating portion of the 
Veteran's claim, the Board calls attention to the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment; (2) if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment, 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
also Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 
4, 2009).  

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores and that a remand in this regard is required.

Also, at the Veteran's July 2008 personal hearing before the 
Board, the Veteran testified he has received medical 
treatment through the VA facility in Brooklyn, New York.  
While records from the VA Medical Center in Albany, New York 
are of record, the claims file contains no records from 
Brooklyn.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, VA is held to have constructive 
notice of the contents of VA records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records must be requested.

Finally, at the Veteran's July 2008 hearing he testified that 
his foot condition has worsened since his last VA 
examination.  Specifically, he contended that he constantly 
loses the toenails on is feet, his feet ooze, emit a foul 
odor, and that he has increasing trouble with the fungus on 
his feet.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  As such, a 
VA examination should be afforded in order to properly assess 
all current symptomatology associated with the Veteran's 
condition, and the current severity of his condition. 

Accordingly, the case is REMANDED for the following action:

1.  This claim is remanded to the AMC to 
schedule the Veteran for a hearing at the 
regional office. 

2.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
(i). notify the Veteran that he must 
provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment 
        (ii). provide the Veteran with the 
rating criteria 
for DC 7806 
(iii).  notify the Veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

3.  Obtain and associate with the claims 
file all records from the VA facility in 
Brooklyn, New York.  Ask the Veteran if 
he has received treatment from any other 
VA facility and obtain and associate with 
the claims file any such records.

4.  Schedule the Veteran for a VA 
examination with appropriate 
specialist(s) in order to determine the 
current severity of his bilateral foot 
condition.   The examiner should identify 
and completely describe all current 
symptomatology, to include any scarring 
of the feet, the Veteran's loss of 
toenails, and the oozing, foul odor, and 
fungus problems associated with his 
condition.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




